DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1 and 5-15 are pending, of which claims 7-13 have been withdrawn because of earlier restriction. 
Withdrawn Rejections
The rejection made under 35USC § 102 in office action dated 09/14/2020 is hereby withdrawn in view of Applicant’s amendment of claims, which are not taught by the prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rita P. Sazgiri on 03/01/2021.
The application has been amended as follows:
In the Claims

In claim 1, after structure and Formula I, line 5, the following has been deleted:
“CH2C6H11, or CH2C6H5”
and replaced by
--   or CH2C6H11  --

Claims 7-13 have been canceled.
Reasons for Allowance
Applicant’s Remarks and amendment filed on 12/08/2020, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compounds as in the instant claims are novel and unobvious over the prior art of record. None of the prior art of record disclose or teach compounds of the instant claims. The closest prior art, Cui (Chinese Journal of Organic Chemistry; 2008, vol 28 (1), 78-83), teaches compound:

    PNG
    media_image1.png
    160
    451
    media_image1.png
    Greyscale
, which differs from the compound of the instant claims with respect to R4 substituent. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make compound as in the instant claims. 
Therefore, claims 1, 5, 6 and 14-15 are allowed.
Conclusion
Claims 1, 5, 6 and 14-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623